Citation Nr: 9921249	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include 
post-traumatic stress disorder (PTSD). 

(The following issues are the subject of a separate Board 
decision: (1) Entitlement to a waiver of recovery of an 
overpayment of nonservice-connected disability pension benefits 
in the amount of $13,842 for the period from February 1, 1989, to 
December 31, 1991; and (2) Whether the retroactive reduction in 
nonservice-connected disability pension benefits for the period 
from January 1, 1992, to December 31, 1993, due to the existence 
of countable income, was proper.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  In May 1997, the veteran's claims file was transferred to 
the Los Angeles, California, VA RO.  However, in a statement 
received by the Board in November 1998, the veteran indicated 
that his new address was in Colorado.  This matter is directed to 
the attention of the Los Angeles, California, VA RO.  
In an April 1997 statement, the veteran raised the issue of 
entitlement to service connection for a cardiovascular disorder, 
to include hypertension.  At an October 1997 hearing held at the 
RO in Los Angeles, California, before a hearing officer, the 
representative raised the issues of entitlement to service 
connection for an ankle disorder and a knee disorder.  October 
1997 Hearing Transcript at 1.  These matters are not before the 
Board and are referred to a RO for any appropriate action.

The issue of entitlement to service connection for asbestos 
exposure will be addressed in the remand, below.


REMAND

Although the veteran appears to have had Merchant Marine service 
in the 1970s/1980s, his only active service for VA benefits 
purposes was from May 1965 to June 1968 with the United States 
Navy.  He did not serve in the Republic of Vietnam and has denied 
having made trips to Vietnam; it is neither claimed nor shown 
that during his active service he engaged in combat with the 
enemy.  In his initial claim for VA disability benefits filed in 
1982 he did not claim any psychiatric disorder and the initial 
medical evidence of a psychiatric disorder on file at the time of 
this remand is in the 1990s.  

In regard to the veteran's claim for service connection for PTSD, 
any claimed "stressors" related to his experiences in the 
Merchant Marine may not be considered.  A primary stressor 
claimed by the veteran is that during his active duty with the 
Navy he served with a burial detail while he was stationed in 
Norfolk, Virginia, having attended more than 10 funerals at 
national cemeteries.  He has submitted a photograph of six 
sailors standing in formation in a cemetery.  One appears to be 
African-American and the others appear to be Caucasian; however, 
they are not otherwise identifiable.   

The veteran's service medical records reflect no psychiatric 
complaints or abnormal findings.  The service personnel records 
now on file show that he was stationed at the Naval Station, 
Norfolk, Virginia, from September 1965 to September 1966 as a 
member of Ship's Company, and that subsequent assignment included 
duty aboard the USS Coucal (ASR 8), the USS Bushnell (AS-15) and 
at the Treasure Island Naval Station in San Francisco.  While 
stationed at the Norfolk Naval Station, his rate was Fireman 
Apprentice.  The veteran has reported having been assigned to the 
burial detail while stationed at Norfolk.

Diagnoses of various psychiatric disorders have been made in this 
case, including organic mental disorder with memory defects and 
mood disturbance, schizoaffective disorder, possible PTSD, 
substance abuse, and a personality disorder.  During an October 
1993 VA hospitalization at the VA Medical Center in Liverpool, 
California, for physical complaints, PTSD was diagnosed.  
However, the hospital summary does not attribute the diagnosed 
PTSD to the veteran's service or include any stressors or 
psychiatric findings to support that diagnosis, mentioning only 
that he was found to be depressed.  He was to be seen by the 
psychiatry department for PTSD following hospital discharge, but 
the records of any such follow-up do not appear to be in the 
file.  On a November 1994 VA psychiatric examination, possible 
PTSD was diagnosed, which is not a clear diagnosis of PTSD.  It 
was indicated that additional testing was needed.   

Under Cohen v. Brown, 10 Vet. App. 128 (1997), the three 
requisite elements for eligibility for service connection for 
PTSD are the following:  (1) a current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  See also 3.304 (1998).

At an October 1997 hearing held at the RO in Los Angeles, 
California, before a hearing officer, the veteran testified that 
PTSD was first diagnosed at a medical facility in Fort Lyons 
(presumably the VA Medical Center in Fort Lyons, Colorado).  The 
veteran is also receiving Social Security disability benefits.  
None of these records are on file.  

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that there is some 
duty to assist a claimant in the completion of an application for 
benefits under 38 U.S.C.A. § 5103(a), depending on the particular 
facts in each case.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified 
by Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the development 
of evidence only when the veteran has reported the existence of 
evidence which could serve to cause his claim to be well-
grounded.

It is also noted that in a December 1997 rating decision, service 
connection for asbestos exposure was denied.  In a February 1998 
statement, the veteran expressed disagreement with the denial of 
service connection for asbestos exposure.  The RO has not issued 
a statement of the case with regard to this issue.  When there 
has been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a statement 
of the case is a procedural defect requiring remand.  Manlincon 
v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to identify 
all sources (including VA, state and 
private) of treatment or evaluation for 
psychiatric problems since service 
discharge.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain any medical records that are not 
already in the claims file, specifically to 
include any records from the VA Medical 
Center in Fort Lyons, Colorado; the 
complete treatment records created during 
the veteran's hospitalization in October 
1993 at the VA Medical Center in Liverpool, 
California; and any outpatient psychiatric 
clinic records following the October 1993 
hospitalization.  

2.  The RO should obtain the medical 
records and decision in the Social Security 
disability benefits claim filed by the 
veteran.

3.  Thereafter the case should be reviewed 
de novo, in light of any additional 
evidence obtained.  The RO should determine 
whether the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, is well 
grounded.  In regard to PTSD, there must be 
(1) medical evidence of a current 
disability; (2) lay evidence (presumed to 
be credible for these purposes) of an in-
service stressor; and (3) medical evidence 
of a nexus between service and the current 
PTSD.  Cohen v. Brown, 10 Vet.App. 128, 137 
(1997) (citations omitted).  The 
appellant's evidentiary assertions must be 
accepted as true for the purpose of 
determining whether the claim is well 
grounded.  If the PTSD claim is found to be 
well grounded, the veteran should be asked 
to provide any additional information 
regarding stressful events claimed to have 
caused PTSD.  In particular, the veteran 
should provide as much detailed information 
as possible regarding his duties on burial 
guard, the locations of the cemeteries 
where the funerals were conducted, and 
detailed descriptions of stressor events 
and any other participants/witnesses.  The 
veteran is advised that this information is 
necessary to obtain supportive evidence of 
the stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.  

5.  If the PTSD claim has been found to be 
well grounded, the RO should then again 
request the veteran's complete service 
personnel records from the National 
Personnel Records Center (NPRC) to include 
any records reflecting his duties while 
attached to Ship's Company at the Naval 
Station, Norfolk, Virginia.  Also included 
should be any letters of commendation, 
appreciation or the like for the relevant 
period, any Page 13's from the veteran's 
service record, the text of any enlisted 
evaluation reports, and documents relating 
to any temporary additional duty 
assignments that in any way reflect burial 
detail/honor guard duties, or any travel 
orders.  If additional information is 
needed from the veteran, the RO should 
contact him and request that he provide it.  
The RO must document all efforts to locate 
and retrieve the veteran's service 
personnel records.   The RO should conduct 
any additional stressor development, as 
appropriate.

7.  Thereafter, if the claim for service 
connection for PTSD has been found well 
grounded, the case should be reviewed in 
light of any additional evidence obtained, 
to determine which claimed stressors have 
corroborating evidence.  The photograph 
submitted by the veteran must be considered 
in this regard.  All related credibility 
issues should be addressed.  The 
conclusions reached should be recorded.  

8.  If there is credible supporting 
evidence that any claimed in-service 
stressor actually occurred or if there is 
medical evidence that an acquired 
psychiatric disorder, other than PTSD, is 
related to active service, the veteran 
should be examined by two psychiatrists 
(board certified, if available) who have 
not previously treated or evaluated him.  A 
joint or separate examinations are 
permissible but both examiners must 
actually meet and examine the veteran.  
The claims file, including all additional 
evidence obtained and the RO's conclusions 
as to corroborated stressors, and copy of 
this entire remand, must be provided to the 
psychiatrists for review prior to 
examination, the receipt of which should be 
acknowledged in the examination report.  

The examiners must be instructed that only 
the stressors listed by the RO may be 
considered in determining whether the 
veteran has PTSD due to service.  Unless 
contraindicated, the veteran should be 
afforded psychological testing with PTSD 
subscales, the report of which should be 
reviewed by the examining psychiatrists 
prior to making a final diagnosis.  

If PTSD is diagnosed, the examiners must 
identify the stressors and discuss which of 
the diagnostic criteria for PTSD, as found 
in the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), have and which 
have not been met, with reference to the 
supporting factors for so concluding.  
Also, a discussion of the sufficiency of 
any stressor of participating in an honor 
guard/burial detail at funerals in the 
United States, within the context of DSM-
IV, 309.81 (1) and (2) must be discussed.  
If the veteran reports that all the 
"Vietnam vets" he buried (whom he did not 
know when they were alive) talk to him, 
show him what it is like to die, etc., the 
examiners should discuss the significance 
of such reported symptoms and whether they 
are in keeping with the DSM IV diagnostic 
criteria for PTSD or whether they more 
appropriately meet the criteria for 
schizoaffective disorder or some other 
psychosis.  If an acquired psychiatric 
disorder other than PTSD is diagnosed, the 
examiners should render an opinion on the 
likelihood that it is related to active 
service and the basis for that opinion, 
noting that no psychiatric disorder is 
shown in the service medial records.  All 
findings should be reported in detail and a 
complete rationale should be given for any 
opinion expressed.

9.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, it 
must be returned to the examiners as 
inadequate.

10.  The RO should issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement to 
service connection for asbestos exposure.  
The veteran should be advised of the period 
in which to perfect his appeal.

11.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the claim of service 
connection for a psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case on that 
issue and given the opportunity to respond 
thereto.  No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



